                          Case 2:19-cv-00439-JCM-EJY Document 72 Filed 07/23/21 Page 1 of 3


                     1    GARG GOLDEN LAW FIRM
                          ANTHONY B. GOLDEN, ESQ.
                     2    Nevada Bar No. 9563
                          KEVIN E. HELM, ESQ.
                     3    Nevada Bar No. 3432
                          CHARLES J. LEE, ESQ.
                     4    Nevada Bar No. 13523
                          AMANDA J. BROOKHYSER, ESQ.
                     5    Nevada Bar No. 11526
                          3145 St. Rose Parkway, Suite 230
                     6    Henderson, Nevada 89052
                          Tel: (702) 850-0202
                     7    Fax: (702) 850-0204
                          Email: agolden@garggolden.com
                     8    Email: khelm@garggolden.com
                          Email: clee@garggolden.com
                     9    Email: abrookhyser@garggolden.com

                   10     Counsel for Defendants

                   11                                    UNITED STATES DISTRICT COURT

                   12                                           DISTRICT OF NEVADA

                   13

                   14     DANNY EISENBERG,                                   CASE NO.:       2:19-cv-00439-JCM-DJA

                   15                             Plaintiff,
                                                                             STIPULATION   AND    [PROPOSED]
                   16     vs.                                                ORDER TO VACATE JUDGMENT AND
                                                                             ENTER DISMISSAL, WITH PREJUDICE
                   17     J. PAUL WIESNER & ASSOCIATES,
                          CHARTERED, a Nevada Professional
                   18     Corporation, doing business as RADIOLOGY
                          ASSOCIATES OF NEVADA; and PUEBLO
                   19     MEDICAL IMAGING, LLC, a Nevada limited
                          liability company,
                   20
                                                  Defendants.
                   21

                   22            The above-referenced parties, by and through their counsel of record hereby stipulate to

                   23     the following:

                   24            1.        On May 24, 2021, Defendants served an offer of judgment on Plaintiff, which

                   25     included a condition that acceptance of the offer required a mutually agreeable settlement

                   26     agreement and entry of dismissal of this case, with prejudice, rather than entry of judgment in the

                   27     amount of the offer.

                   28            2.        On June 8, 2021, Plaintiff served on Defendants a Notice of Acceptance of Offer
    GARG GOLDEN
      LAW FIRM
 3145 St. Rose Parkway
                                                                        1 of 3
       Suite 230
Henderson, Nevada 89052
    (702) 850-0202
                          Case 2:19-cv-00439-JCM-EJY Document 70
                                                              72 Filed 07/21/21
                                                                       07/23/21 Page 2 of 3


                     1    of Judgment.

                     2           3.      The parties then entered into a settlement agreement on July 2, 2021.

                     3           4.      Pursuant to that settlement agreement, the parties agreed that Plaintiff could file

                     4    with the Court his Notice of Acceptance of Offer of Judgment to allow the same to be within the

                     5    Court’s public record, but the parties would also enter into a stipulation and order for dismissal of

                     6    this action, with prejudice, to be consistent with he condition in the offer of judgment and the

                     7    parties’ settlement agreement that this case be dismissed, with prejudice.

                     8           5.      On July 16, 2021, Plaintiff filed with the Court his Notice of Acceptance of Offer

                     9    of Judgment (ECF #65).

                   10            6.      Also on July 16, 2021, Defendants, with approval from Plaintiff, filed a Stipulation

                   11     and Order for Dismissal, With Prejudice, which explained that the Notice of Acceptance of Offer

                   12     of Judgment should not result as a judgment entered against Defendants but that the Stipulation

                   13     should control and requested that the Court enter dismissal of the case, with prejudice. (ECF #66).

                   14            7.      On July19, 2021, the Court Clerk struck Plaintiff’s Notice of Acceptance of Offer

                   15     of Judgment as incorrectly filed and asked that Plaintiff refile the Notice under the proper category

                   16     (ECF #67). The Clerk did not strike the Stipulation and Order for Dismissal with Prejudice.

                   17            8.      On July 19, 2021, Plaintiff re-filed his Notice of Acceptance of Offer of Judgment

                   18     (ECF #68). Because the Stipulation and Order for Dismissal had not been struck, the parties did

                   19     not believe they needed to re-file that document.

                   20            9.      On July 20, 2021, the Clerk entered judgment against Defendants based on the

                   21     Notice of Acceptance of Offer of Judgment and contrary to the parties’ Stipulation for Dismissal.

                   22     ///

                   23

                   24

                   25

                   26

                   27

                   28     ///
    GARG GOLDEN
      LAW FIRM
 3145 St. Rose Parkway
                                                                         2 of 3
       Suite 230
Henderson, Nevada 89052
    (702) 850-0202
                          Case 2:19-cv-00439-JCM-EJY Document 72 Filed 07/23/21 Page 3 of 3


                     1           10.     To correct the mistake, likely caused by the way in which the parties went about

                     2    the Notice of Acceptance of Offer of Judgment and the Stipulation for Dismissal, and to make this

                     3    dismissal consistent with the agreement of the parties in their settlement agreement as to how the

                     4    dismissal of this matter would be recorded in the Court record, the parties submit this Stipulation

                     5    and [Proposed] Order to vacate the judgment and enter dismissal of the action, with prejudice, with

                     6    all parties to bear their own attorney fees and costs.

                     7     Dated this 21st day of July, 2021.                 Dated this 21st day of July, 2021.

                     8     GARG GOLDEN LAW FIRM                               LAW OFFICES OF ROBERT P. SPRETNAK

                     9

                   10      By /s/ Anthony B. Golden                           By     /s/ Robert P. Spretnak
                             ANTHONY B. GOLDEN, ESQ.                               ROBERT P. SPRETNAK, ESQ.
                   11        Nevada Bar No. 9563                                   8275 S. Eastern Avenue, Suite 200
                             KEVIN E. HELM, ESQ.                                   Las Vegas, Nevada 89123
                   12        Nevada Bar No. 3432                                   (702) 454-4900
                             CHARLES J. LEE, ESQ.                                  Counsel for Plaintiff
                   13        Nevada Bar No. 13523
                             AMANDA J. BROOKHYSER, ESQ.
                   14        Nevada Bar No. 11526
                             3145 St. Rose Parkway, Suite 230
                   15        Henderson, Nevada 89052
                             (702) 850-0202
                   16        Counsel for Defendants

                   17                                                   ORDER

                   18            The Court has reviewed the parties’ foregoing stipulation and the documents referenced

                   19     therein. Good cause appearing, the judgment in this matter is vacated, and this matter is dismissed,

                   20     with prejudice, with all parties to bear their own attorney fees and costs.

                   21                                                    IT IS SO ORDERED:

                   22

                   23                                                                                    ____
                                                                         UNITED STATES DISTRICT COURT JUDGE
                   24
                                                                                      July 23, 2021
                   25                                                    DATED:
                   26

                   27

                   28
    GARG GOLDEN
      LAW FIRM
 3145 St. Rose Parkway
                                                                          3 of 3
       Suite 230
Henderson, Nevada 89052
    (702) 850-0202
